Citation Nr: 0531989	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  02-15 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of head trauma involving dizziness and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from November 2000 and August 2002 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which found that 
new and material evidence had not been submitted to reopen 
the veteran's claims for service connection for degenerative 
joint disease of the lumbar spine and for residuals of head 
trauma involving dizziness and headaches.

The Board remanded the case in January 2004 with instructions 
that the RO ensure that all notification and assistance 
requirements of the Veterans Claims Assistance Act of 2000 
are satisfied.  38 U.S.C.A. § 5102, 5103, 5103A (West Supp. 
2005).  The case is once again before the Board for review.  


FINDINGS OF FACT

1.  The VA has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  An unappealed March 1994 rating denied service connection 
for a low back condition and for residuals of head trauma 
with headaches, dizziness, and a scar. 

3.  The evidence received since the March 1994 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claims of 
entitlement to service connection for degenerative joint 
disease of the lumbar spine and for residuals of head trauma 
involving dizziness and headaches.  

CONCLUSIONS OF LAW

1.  The March 1994 rating decision which denied service 
connection for a low back condition and for residuals of head 
trauma with headaches, dizziness, and a scar is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).

2.  The additional evidence presented since the March 1994 
rating decision is not new and material, and the claims for 
service connection for degenerative joint disease of the 
lumbar spine and for residuals of head trauma involving 
dizziness and headaches have not been reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for degenerative 
joint disease of the lumbar spine and for residuals of head 
trauma involving dizziness and headaches.  However, the Board 
must first determine whether new and material evidence has 
been submitted to reopen his claims since a final rating 
decision issued in March 1994.  In the interest of clarity, 
the Board will initially discuss whether the issues have been 
properly developed for appellate purposes.  The Board will 
then address the issues on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of rating decisions dated 
in November 2000 and August 2002, statements of the case 
(SOCs) issued in August 2002 and January 2003, a supplemental 
statement of the case (SSOC) issued in July 2005, and letters 
by the Appeals Management Center (AMC) dated in February 2004 
and October 2004.  As a whole, these documents satisfy the 
notice requirements of 38 U.S.C.A. § 5103.  

The SOCs and SSOC notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
letters by the AMC provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.           § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The AMC informed the veteran of the 
evidence it already possessed, described the evidence needed 
to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the AMC's notification letter.  See Mayfield v. Nicholson, 
19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issues of whether new and material evidence has been 
submitted to reopen the veteran's claims for service 
connection, the VCAA appears to have left intact the 
requirement that a veteran present new and material evidence 
to reopen a final decision under 38 U.S.C.A.      § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceed to evaluate the merits of the claim.  
38 U.S.C.A. § 5103A(f); see also Paralyzed Veterans of 
America, 345 F.3d 1334 (Fed. Cir. 2003).  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
degenerative joint disease of the lumbar spine and for 
residuals of head trauma involving dizziness and headaches.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

In this case, the veteran initially filed a claim of 
entitlement to service connection for low back pain and 
dizziness in October 1986.  In a December 1987 rating 
decision, the RO denied the veteran's claim of entitlement to 
service connection for a low back injury and for residuals of 
head trauma with dizziness and headaches.  

The evidence at the time of the December 1987 rating decision 
included the veteran's service medical records, which made no 
reference to back pain, a head injury, headaches, or 
dizziness.  Of particular relevance, in a Report of Medical 
History associated with his April 1968 separation 
examination, the veteran checked "no" when asked about 
"recurrent back pain," "frequent or severe headaches," 
"dizziness or fainting spells," and "history of head 
injury."  In addition, no findings were shown on clinical 
evaluation.  

The December 1987 rating decision was also based on a 
February 1987 VA examination report.  The narrative history 
in that report notes "Dizzness [sic], Headaches 1984 to 1987 
car injury," and "Pains, in lower back area from lifting. . 
."  However, the report also lists a history of headaches 
and dizziness following an automobile accident in 1968.  
Following a physical examination, the diagnoses included low 
back syndrome and status post head trauma.  

In a VA Form 21-4138 (Statement in Support of Claim) dated in 
November 1987, the veteran stated that his injured his lumbar 
spine in service while loading gas containers onto a truck.  
He also stated that he suffered from headaches and dizziness 
following a head injury in service. 

After reviewing the foregoing evidence, the December 1987 
rating decision denied the veteran's claims of entitlement to 
service connection for a low back injury and for residuals of 
head trauma with dizziness and headaches.  The RO denied the 
veteran's claims on the basis that neither condition was 
shown in service and that they were first identified at a 
time too remote to be related to service.  The veteran was 
notified of that decision and of his appellate rights in a 
February 1988 letter. 

The veteran expressed disagreement with the denial of his 
claims at a personal hearing held in January 1988.  The 
veteran testified that he injured his back and head in a 
motor vehicle in March 1968 while on active duty.  He stated 
that he lacerated his head when he went through the 
windshield and that he received seven stitches.  He explained 
that he now suffers from episodes involving dizziness and 
headaches. 

In a statement submitted in February 1988, the veteran 
indicated that he was responding to the VA's February 1988 
letter.  He maintained that "I am service connected for back 
condition, specifically lumbar back area, residuals of head 
laceration due to auto accident in service. . ."

In a March 1988 rating decision, the RO confirmed and 
continued its denial of service connection for low back pain 
as well as dizziness and headaches due to trauma.  However, 
it is unclear from the record whether the veteran was 
notified of this decision. 

VA outpatient treatment records dated from 1987 to 1993 were 
submitted.  Entries dated in June 1988 noted the veteran's 
history of low back pain since a motor vehicle accident in 
service.  The diagnostic assessment was status post trauma to 
the lumbar spine, with no evidence of radiculopathy.  In 
November 1989, a clinician reported the veteran's history of 
an initial back injury from a motor vehicle accident in the 
1960's while on active duty.  However, it was noted that the 
veteran had no problems at that time and first began 
experiencing back pain in 1984.  In September 1993, the 
veteran was seen for a laceration on his scalp after he was 
hit on the head with a beer bottle the night before.  

The veteran also reported low back pain during a VA general 
medical examination in May 1989.  X-rays of the lumbosacral 
spine were normal.  However, the diagnosis was degenerative 
joint disease of the lumbar spine with limitation of motion, 
periodically symptomatic.  

At a January 1990 VA examination, the veteran reported a 
history of head trauma and a dislocated back.  He also 
reported a four year history of low back pain.  Following a 
physical examination, the diagnoses were low back syndrome 
and head trauma.  

At a December 1993 VA neurological examination, the veteran 
reported a history of head trauma six weeks prior when 
someone hit him on the head.  The diagnosis was post 
traumatic headaches.  A December 1993 VA orthopedic 
examination report also listed a diagnosis of mechanical low 
back pain, causing minimal impairment.  

A January 1994 VA psychiatric examination report noted the 
veteran's history of head trauma in service as well as one 
month prior to the examination.  The veteran also reported 
that he suffered from headaches.  However, a mental status 
examination revealed no evidence of any major psychiatric 
disorder. 

In a March 1994 rating decision, the RO denied the veteran's 
claims of entitlement to service connection for a low back 
condition and for residuals of head trauma with headaches and 
dizziness.  The RO determined that the additional evidence 
received since the March 1988 rating decision did not show 
that either disability was incurred in service.  The veteran 
was notified of that decision and of his appellate rights in 
a March 1994 letter.  The veteran responded by submitting a 
statement in April 1994 in which he continued to express his 
disagreement with the denial of his claims of entitlement to 
service connection for a back condition and for head trauma 
with  headaches and dizziness. 

The RO issued an SOC addressing these issues in January 1998.  
However, the veteran did not perfect an appeal by filing a 
substantive appeal within 60 days from the date that the RO 
issued the SOC.  Therefore, the March 1994 rating decision is 
final and not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.

In January 1999, the veteran filed a statement in which he 
requested that his claims for service connection for 
residuals of a back injury and for residuals of a head injury 
be reopened.  Under VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and 
material evidence, as it applies to this case, is evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  The Board notes that this regulation was amended 
in that it redefined "new and material evidence."  38 C.F.R. 
§§ 3.156(a).  However, the revised version is applicable only 
to claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his claim to reopen prior to 
this date, only the former version of the regulation is 
applicable.

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted since the final March 1994 
rating decision includes VA examination reports, VA 
outpatient treatment records, and the veteran's own lay 
statements in support of his claim, including testimony 
presented at two personal hearings.  For the reasons set 
forth below, the Board finds that none of these records or 
statements constitutes new and material evidence. 

The veteran was afforded neurological and orthopedic 
examinations by VA in February 1998.  At his neurological 
examination, the veteran reported a history of two head 
injuries - one from a motor vehicle accident in service and 
one in 1994 when he was assaulted.  The veteran reported that 
he first began experiencing dizzy spells four years after 
service.  Following a physical examination, the examiner 
concluded with diagnoses of (1) head trauma x 2, with no 
residuals noted on physical examination; (2) intermittent 
benign positional vertigo (BPPV) secondary to trauma; and (3) 
intermitted headaches related to degenerative joint disease 
of the cervical spine.  At his orthopedic examination, the 
veteran reported a five to six year history of constant low 
back pain.  He also reported that he injured his back in a 
motor vehicle accident in 1968.  Following a physical 
examination, the examiner diagnosed the veteran with 
spondylosis of the lumbosacral and cervical spine.

The Board finds that these records are new because they were 
not associated with the record at the time of the final March 
1994 rating decision.  However, since these records do not 
include a medical opinion that the veteran suffers from 
residuals of back and head injuries as a result of service, 
they are not material to the central issue in this case.  In 
other words, what is lacking is a medical opinion that the 
veteran's spondylosis of the lumbosacral spine is related to 
service, and that he currently suffers from headaches and/or 
dizziness as a result of service.  

Although examiner's recorded the veteran's statements in 
which he related these problems to a motor vehicle accident 
in service, the mere transcription of a history provided by 
the veteran does not transform that information into 
competent medical evidence simply because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995).  Thus, neither report is 
sufficient to reopen the veteran's claims of entitlement to 
service connection for degenerative joint disease of the 
lumbar spine and for residuals of head trauma involving 
dizziness and headaches.  Accordingly, the Board finds that 
they are not so significant that they must be considered in 
order to decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.156.

In addition, VA outpatient treatment records dated from 1993 
to 2004 were also submitted since the final March 1994 rating 
decision.  Several of these records are merely photocopies of 
records considered by the RO in March 1994.  Records dated 
after the final decision show that the veteran was seen for a 
history of low back pain in 1998.  In particular, an April 
1998 record notes the veteran's history of back pain 
secondary to a motor vehicle accident in 1968 while on active 
duty.  However, the veteran also reported the onset of back 
pain in 1982, approximately 14 years after the alleged 
accident in service.  The remainder of these records was 
carefully reviewed and the Board finds that none of these 
records includes a medical opinion concerning the etiology or 
date of onset of the veteran's low back disorder, headaches, 
and dizziness.

Although new, none of these records includes a medical 
opinion that the veteran suffers from residuals of back and 
head injuries as a result of service.  Again, several records 
merely note the veteran's own opinion that his back pain is 
related to an in-service motor vehicle accident, with no 
medical opinion to confirm his lay opinion.  See Leshore, 
supra.  Accordingly, the Board finds that these newly 
submitted records are not so significant that they must be 
considered in order to decide the merits of the veteran's 
claim.  38 C.F.R. § 3.156.

The Board has also considered the veteran's own lay 
statements in support of his claims, including testimony 
present at an RO hearing held in November 2001 and a Board 
hearing held in May 2003.  The Board emphasizes that any 
statement by the veteran cannot be deemed material as defined 
under 38 C.F.R. § 3.156.  Evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue."  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be "material" existing 
evidence must, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The 
veteran's lay statements fail to meet either test.  The Court 
has held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Here, the record does not reflect that the veteran 
possesses medical training and expertise.

As a whole, the evidence received since the final March 1994 
rating decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material.  
Therefore, the March 1994 rating decision remains final and 
the appeal is denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for degenerative joint disease 
of the lumbar spine, the appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for residuals of head trauma 
involving dizziness and headaches, the appeal is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


